Citation Nr: 0838169	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to October 3, 
2005.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at law



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from October 1966 
to July 1968.  

In January 2006, the Board of Veterans' Appeals (Board) 
granted service connection for PTSD, and a March 2006 rating 
decision assigned a 50 percent evaluation effective August 
29, 1998.  The veteran timely appealed the assigned 
evaluation.  An April 2008 rating decision granted a 100 
percent evaluation for the service-connected PTSD effective 
October 3, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has found that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
in light of the action taken in April 2008, the claim is 
still on appeal, with the issue as noted on the title page.  


FINDING OF FACT

Prior to October 3, 2005, the manifestations of the service-
connected PTSD are shown to more nearly approximate that of 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 50 percent for the service-connected PTSD prior to 
October 3, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.

Although notice of the information and evidence necessary to 
establish entitlement to an increased rating was not provided 
to the veteran at the time he appealed the assigned 
evaluation for PTSD, any defect with respect to the timing of 
that notice was harmless error.  The RO sent the veteran a 
letter in January 2007in which the veteran was informed of 
the requirements needed to establish entitlement to an 
increased evaluation.  Additional VA records were 
subsequently added to the claims files and the RO 
subsequently readjudicated the claim.  Such actions 
effectively cured any notice timing defect.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II) (In 
order to cure a notice timing defect, a compliant notice must 
be issued followed by the readjudication of the claim.)

In accordance with the requirements of VCAA, the January 2007 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
also informed in the January 2007 letter about disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because this case 
involves an initial rating, the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) are not applicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA records 
on file.  Moreover, the issue on appeal involves the 
veteran's psychiatric condition prior to October 2005, which 
means that a current VA examination would not be relevant.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra. and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

As noted above, a March 2006 rating decision assigned a 50 
percent evaluation for PTSD, effective August 29, 1998, which 
the veteran appealed.  An April 2008 rating decision granted 
a 100 percent evaluation for service-connected PTSD effective 
October 3, 2005.

After review of the evidence, the Board finds that the 
veteran's service-connected PTSD does not more nearly 
approximate the criteria for a higher rating of 70 percent 
prior to October 2005.  

The medical evidence on file prior to October 2005 reveals 
that PTSD and a major depressive disorder were diagnosed on 
VA evaluation in January 1999; the veteran's GAF score was 
60, and it was noted that he had moderate symptoms.

On VA general examination in June 2005, it was reported that 
the veteran had a normal affect and mood without 
hallucinations or delusions.  He appeared to be obsessed with 
his surgical wound.  It was noted that the veteran might have 
problems related to PTSD.  

Based on the relevant evidence, there is no medical evidence 
prior to October 2005 of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not found to be inadequate for rating purposes.  A rating in 
excess of that assigned is provided for certain 
manifestations of the service-connected disability at issue, 
as previously noted, but the medical evidence reflects that 
those manifestations are not present in this case.  



The evidence prior to October 2005 does not show marked 
interference with employment or periods of hospitalization.  
In fact, as noted above, when evaluated in June 2005, the 
veteran had a normal affect and mood without hallucinations 
or delusions.

Accordingly, the RO's decision not to refer this case for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  


ORDER

An initial evaluation in excess of 50 percent for service-
connected PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


